DETAILED ACTION
	Claims 1-4, 6, 19, 20, 23, 24, 27, 28, and 71-73 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.
 Information Disclosure Statement
	The Information Disclosure Statement filed on November 10, 2022 has been considered by the Examiner.
Previous Improper Markush Grouping Rejections
Claims 1, 2, 4, 6, 19, 20, 23, 24, 27, and 28 were previously rejected on the basis that it contains an improper Markush grouping of alternatives.
The claims as amended are now drawn to a proper Markush grouping, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 19, 20, 23, 24, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The base claim 1 has been amended to remove 10 compounds from the ending proviso, but the genus of formula I-h embraces these compounds that were previously excluded.  As the compounds were excluded at the time of filing, the deletion of the compounds from the proviso inserts new matter into the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1898663-01-8 (April 27, 2016).
CAS Registry No. 1898663-01-8 is the compound 
    PNG
    media_image1.png
    118
    426
    media_image1.png
    Greyscale
, which reads on the claims where the compound is I-h, Z1 is O, L1 is methylene, L2 is NRN1C(O), RN1 and RN2 are hydrogen, R1 is CN, and R2 is phenoxy.  See the hitstructure.
Claim 72 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1907775-60-3 (May 11, 2016).
CAS Registry No. 1907775-60-3 is the compound 
    PNG
    media_image2.png
    185
    349
    media_image2.png
    Greyscale
, which is the thirteenth compound of claim 72.  See the hitstructure.
Allowable Subject Matter
Claims 3, 27, and 73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 71 is allowed.
Conclusion
Claims 1, 2, 4, 6, 19, 20, 23, 24, 28, and 72 are rejected.  Claims 3, 27, and 73 are objected to.  Claim 71 is currently allowable over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626